Citation Nr: 0311031	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty for more than 25 years, 
retiring in January 1985.  He died in December 1992, and the 
appellant is his widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 RO decision, which denied 
service connection for the cause of the veteran's death.  

In May 1997 and August 1998, the Board remanded the case to 
the RO for additional development.  


REMAND

In an undated letter (issued after October 2002), the Board 
informed the appellant that it was undertaking additional 
development on her appeal, namely to seek an opinion from a 
VA medical expert.  Such development was undertaken pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The Board 
subsequently obtained a VA medical opinion, dated in March 
2003, in regard to the case.  

Also in its undated letter, the Board informed the appellant 
that it would send her a copy of the medical opinion and 
allow her 60 days for review and comment.  This was not 
accomplished.  

Moreover, in the recent decision of the U.S. Court of Appeals 
for the Federal Circuit, D.A.V. et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003), the Court 
invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), which are 
provisions promulgated by the VA authorizing the Board to, 
among other things, correct a procedural defect or undertake 
additional development in a case, without having to remand 
the case to the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court found that the provision was contrary to 
the requirement of 38 U.S.C. § 7104(a) that "all questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, as applied to the instant case, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of the case.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the appellant's 
claim of service connection for the cause 
of the veteran's death.  If the decision 
remains adverse to the appellant, the RO 
should provide her and her representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


